 1
 2
                                                                         FILED IN THE

 3                                                                   U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


 4                                                              Apr 09, 2020
 5                                                                  SEAN F. MCAVOY, CLERK



 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9    RYAN PATRICK Q.,
10               Plaintiff,                         NO. 2:17-CV-00320-RHW
11               v.
12    COMMISSIONER OF SOCIAL                        ORDER OF DISMISSAL
13    SECURITY,                                     WITHOUT PREJUDICE
14               Defendant.
15
16        On September 12, 2017, Plaintiff filed a Complaint in this matter, along with
17 an Application to Proceed Without Prepaying Fees. ECF No. 1. The next day,
18 United States Magistrate Judge John T. Rodgers issued an order finding Plaintiff
19 did not qualify as indigent and that he would not be permitted to file his Complaint
20 without prepayment of the filing fee. ECF No. 2. As of March 4, 2020, Plaintiff
21 had not paid the filing fee; thus, the Court entered an order directing Plaintiff to
22 show cause as to why this case should not be dismissed. ECF No. 3. To date,
23 Plaintiff has not responded to the Court’s order, nor paid the full filing fee. As
24 such, the Court has determined that this matter shall be dismissed.
25 ///
26 ///
27 ///
28 ///

     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. This matter is dismissed without prejudice.
 3        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 4 this Order, provide copies to counsel, and close this case.
 5        DATED this 9th day of April 2020.
 6
 7                                 s/Robert H. Whaley
                                ROBERT H. WHALEY
 8                         Senior United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
